EXHIBIT 10.1

AMENDMENT NO. 3
TO THIRD AMENDED AND RESTATED NOTE PURCHASE AND SHELF AGREEMENT
 
 
This AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED NOTE PURCHASE AND SHELF
AGREEMENT is made as of October 26, 2012 (this “Amendment”), among NN, INC., a
Delaware corporation (the “Company”), certain of its subsidiaries named below
(the “Guarantors” and collectively with the Company, each an “Obligor”), The
Prudential Insurance Company of America (together with its successors and
assigns, “Prudential”) and the other holders of the Notes from time to time
party to the Note Agreement (as defined below) (collectively, and together with
their successors and assigns, the “Noteholders”).
 
WITNESSETH:
 
    WHEREAS, the Company, the Guarantors and the Noteholders are parties to a
certain Third Amended and Restated Note Purchase and Shelf Agreement, dated as
of December 21, 2010, (as amended by that certain Amendment No. 1 to Third
Amended and Restated Note Purchase and Shelf Agreement dated as of September 30,
2011 and that certain Amendment No. 2 to Third Amended and Restated Note
Purchase and Shelf Agreement dated as of December 20, 2011 and as heretofore
further amended, restated, supplemented or otherwise modified from time to time,
the “Note Agreement”);
 
 WHEREAS, the Company has requested that the Noteholders make certain amendments
to the Note Agreement, and subject to the terms and conditions set forth herein,
the Noteholders are willing to do so;
 
 NOW THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company, the Guarantors and the Noteholders do hereby agree as
follows:
 
 

  SECTION 1. DEFINED TERMS.

 



  Each term used and not otherwise defined herein shall have the meaning
ascribed to such term in the Note Agreement.
 
 

  SECTION 2. AMENDMENTS.

 



2.1 Amendment to Section 9.9.  Section 9.9 of the Note Agreement is hereby
amended by replacing subsection (j) of such Section in its entirety with the
following:
 
(j)                   promptly notify the holders of the Notes in writing upon
the creation by any Obligor of a Deposit Account (other than an Excluded
Account) and provide for the execution of a Control Agreement with respect
thereto, if required by the Required Holders; and
 
2.2 Amendments to Section 10.2.  Section 10.2 of the Note Agreement is hereby
amended by replacing such Section in its entirety with the following:
 
Section 10.2      Leverage Ratio. The Obligors shall not permit the Leverage
Ratio, determined at the end of each quarterly fiscal period of the Company for
the four fiscal quarter period ending on such date, taken as a single accounting
period, to be greater than 2.75 to 1.00.
 
 
 

--------------------------------------------------------------------------------

 
2.3 Amendments to Section 10.4.  Section 10.4 of the Note Agreement is hereby
amended by replacing such Section in its entirety with the following:
 
Section 10.4        Fixed Charges Coverage Ratio:  The Company shall not suffer
or permit as of the last day of any fiscal quarter the Fixed Charges Coverage
Ratio to be less than 1.00 to 1.00.
 
2.4           Amendments to Section 10.9.  Section 10.9 of the Note Agreement is
hereby amended by replacing subsections (c), (g), (h) and (k) of such Section in
their entirety with the following new subsections (c), (g), (h) and (k):
 
(c)           the Debt existing on the Third Amendment Effective Date, in
addition to other Debt permitted to be incurred pursuant to this Section 10.9,
as set forth in Schedule 10.9 hereto (and any extension, renewal or refinancing
thereof but only to the extent that the principal amount thereof does not
increase after the Third Amendment Effective Date);
 
(g)           Reserved;
 
(h)           other unsecured Debt (including unsecured Subordinated Debt that
is subordinated to the Obligations and subject to a Subordination Agreement that
includes terms no less favorable to the holders of the Notes than those set
forth on Exhibit 10.9(h) hereto, provided that the documentation of such
provisions are in form satisfactory to the Required Holders), in addition to the
Debt listed above, in an aggregate principal amount for all Obligors not to
exceed Ten Million Dollars ($10,000,000) at any time outstanding;
 
(k)           Reserved;
 
2.5          Amendment to Section 10.10.  Section 10.10 of the Note Agreement is
hereby amended by replacing subsections (e) and (f) of such Section in their
entirety with the following:
 
(e)           any Lien of the Collateral Agent, for the benefit of the Bank
Lenders and the holders of the Notes;
 
(f)            the Liens existing on the Third Amendment Effective Date as set
forth in Schedule 10.10 hereto and replacements, extensions, renewals,
refundings or refinancings thereof, but only to the extent that the amount of
debt secured thereby shall not be increased;
 
2.6           Amendment to Section 10.13.  Section 10.13 of the Note Agreement
is hereby amended by replacing such Section in its entirety with the following:
 
Section 10.13         Acquisitions. Neither the Company nor any Subsidiary shall
effect an Acquisition; provided that, so long as no Default or Event of Default
shall exist prior to or after giving pro forma effect thereof, the Company and
its Subsidiaries may make an Acquisition so long as:
 

  (a) in the case of a merger, amalgamation or other combination including the
Company, the Company shall be the surviving entity;

 
 
      
 
2 

--------------------------------------------------------------------------------

 
(b)           in the case of a merger, amalgamation or other combination
including a Guarantor (other than the Company), the Guarantor shall be the
surviving entity;
 
(c)           the business to be acquired shall be similar to the lines of
business of the Company and its Subsidiaries or reasonably related and/or
complementary or ancillary to such lines of business and reasonable extensions
and expansions thereof;
 
(d)           the Company and its Subsidiaries shall be in full compliance with
the Financing Agreements both prior to and subsequent to the transaction;
 
(e)           Reserved;
 
(f)            such Acquisition shall not be actively opposed by the board of
directors (or similar governing body) of the selling Persons or the Persons
whose equity interests are to be acquired; and
 
(g)           if the aggregate Consideration for such Acquisition is equal to or
greater than Two Million Five Hundred Thousand Dollars ($2,500,000), the Company
shall have provided to the holders of the Notes, at least ten (10) days prior to
such Acquisition, a certificate of a Senior Financial Officer of the Company
showing that, both before and after giving Acquisition Pro Forma Effect to the
proposed Acquisition, the Leverage Ratio, as determined for the most recently
completed four fiscal quarters of the Company, shall not exceed 2.50 to 1.00.
 
2.7   Amendment to Section 10.14.  Section 10.14 of the Note Agreement is hereby
amended by replacing such Section in its entirety with the following:
 
10.14       Restricted Payments.  Neither the Company nor any of its
Subsidiaries shall make or commit itself to make any Restricted Payment at any
time, except that if, both before and after giving pro forma effect to such
Restricted Payment, no Default or Event of Default shall exist and the Fixed
Charges Coverage Ratio, as determined for the most recently completed four
fiscal quarters of the Company for which financial statements have been
delivered to the holders of the Notes, shall be at least equal to 1.00 to 1.00:
 
(a)           the Company may make regularly scheduled payments of interest,
commitment fees and letter of credit fees, with respect to Debt incurred under
the Credit Agreement, payments of principal at maturity, and, so long as all
conditions to borrowing under the Revolving Credit Facility are satisfied at
such time, payments of principal incurred under the Credit Agreement;
 
(b)           the Company may make prepayments of Debt owing under the Credit
Agreement to the extent required by the Intercreditor Agreement during a
Declared Sharing Period (as defined in the Intercreditor Agreement); and
 
(c)           the Company may repurchase capital stock of the Company or pay or
commit itself to pay, in cash to shareholders of the Company, during any fiscal
year of the Company, Capital Distributions.
 
2.8   Amendment to Section 10.17  Section 10.17 of the Note Agreement is hereby
amended by replacing such Section in its entirety with the following:
 
 
3 

--------------------------------------------------------------------------------

 
10.17           Guaranty Under Material Debt Agreement.  Neither the Company nor
any Subsidiary shall be or become a primary obligor or Guarantor of the Debt
incurred pursuant to any Material Debt Agreement unless the Company or such
Subsidiary shall also be a Guarantor under this Agreement prior to or
concurrently therewith, except to the extent any Foreign Subsidiary is a primary
borrower of Debt incurred under the Credit Agreement.
 
2.9 Amendment to Section 10.23  Section 10.23 of the Note Agreement is hereby
amended by replacing such Section in its entirety with the following:
 
Section 10.23       Deposit Accounts. The Company shall not suffer or permit (a)
any Deposit Account, other than an Excluded Account, of Company or a Guarantor
not subject to a Control Agreement to have a balance, at any time, in excess of
Ten Thousand Dollars ($10,000), and (b) all such Deposit Accounts, other than
Excluded Accounts, not subject to a Control Agreement to have an aggregate
balance, at any time, in excess of Seventy-Five Thousand Dollars ($75,000).
 
2.10 Removal of Section 10.25  Section 10.25 of the Note Agreement is hereby
deleted and removed from the Agreement.
 
2.11 Amendments to Schedule B.  Schedule B of the Note Agreement is amended by
(i) replacing the words “Statement of Financial Accounting Standards No. 159” in
their entirety with the words “Accounting Standards Codification 825-10” and
(ii) replacing the definitions of “Bank Credit Party”, “Credit Agreement”,
“Intercreditor Agreement”, “Omnibus Reaffirmation Agreement” and “Permitted
Foreign Subsidiary Loans and Investments” in their entirety with the following:
 
“Bank Credit Party” shall mean the Obligors and all other Subsidiaries or
Affiliates of the Company that are borrowers under the Credit Documents.
 
“Credit Agreement” shall mean that certain Third Amended and Restated Credit
Agreement, dated as of the Third Amendment Effective Date, by and among the
Obligors, certain of their other subsidiaries, the lenders from time to time
parties thereto and KeyBank National Association, as Administrative Agent, as
amended, restated, supplemented or otherwise modified from time to time.
 
“Intercreditor Agreement” means that certain Third Amended and Restated
Intercreditor Agreement, dated as of the Third Amendment Effective Date, among
KeyBank National Association, as Administrative Agent for the lenders party to
the Credit Agreement, the Collateral Agent, and the Noteholders, as the same may
from time to time be amended, restated or otherwise modified.
 
“Omnibus Amendment and Reaffirmation Agreement” shall mean (i) that certain
Omnibus Amendment and Reaffirmation Agreement, dated as of the date hereof,
executed and delivered by each Obligor and Triumph in connection with the
Financing Agreements executed prior to the date hereof, in form and substance
satisfactory to each holder of the Notes and (ii) that certain Omnibus Amendment
and Reaffirmation Agreement, dated as of the Third Amendment Effective Date,
executed and delivered by each Obligor and Triumph in connection with the
Financing Agreements executed prior to the date thereof, in form and substance
satisfactory to each holder of the Notes.
 
“Permitted Foreign Subsidiary Loans and Investments” shall mean:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           the investments by the Company or any of its Subsidiaries in a
Foreign Subsidiary existing as of the Third Amendment Effective Date and set
forth on Schedule 10.11 hereto;
 
(b)           the loans by the Company or any of its Subsidiaries to a Foreign
Subsidiary in such amounts existing as of the Third Amendment Effective Date and
set forth on Schedule 10.11 hereto;
 
(c)           any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Debt of, a Bank Credit
Party;
 
(d)           investments by a Bank Credit Party in, or loan from a Bank Credit
Party to, or guaranty from a Bank Credit Party of Indebtedness of, any Foreign
Subsidiary organized under the laws of the People’s Republic of China or the
Slovak Republic in an aggregate amount not to exceed Ten Million Dollars
($10,000,000) during any fiscal year or Thirty Million Dollars ($30,000,000) in
the aggregate during the period from the Third Amendment Effective Date to the
termination of this Agreement;
 
(e)           to the extent not otherwise permitted under Section 10.11
investments by the Company or any of its Subsidiaries in, or loans by the
Company or any of its Subsidiaries to, or guarantees of the Debt of, one or more
Foreign Subsidiaries that are Bank Credit Parties (other than NN Slovakia,
s.r.o., a limited liability company (spolocnost s rucenim obmedzenym) organized
under the laws of Slovakia), in an aggregate amount for all such Foreign
Subsidiaries not to exceed Ten Million Dollars ($10,000,000) at any time
outstanding; and
 
(f)           any investment by a Foreign Subsidiary that is not a Bank Credit
Party in, or loan by a Foreign Subsidiary that is not a Bank Credit Party to,
the Company or any of its Subsidiaries.
 
2.12         Amendment to Schedule B.  Schedule B of the Note Agreement is
further amended by adding the following definitions of “Excluded Accounts” and
“Third Amendment Effective Date” in proper alphabetical order:
 
“Excluded Accounts” means, with respect to any Obligor, (a) deposit and/or
securities accounts the balance of which consists exclusively of (i) withheld
income taxes and federal, state or local employment taxes in such amounts as are
required to be paid to the IRS or state or local government agencies within the
following two months with respect to employees of any of the Obligors, (ii)
amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of one or more
Obligors, (b) all segregated deposit and/or securities accounts established as
and constituting (and the balance of which consists solely of funds set aside in
connection with) taxes accounts, payroll accounts and trust accounts, (c)
accounts maintained outside of the United States which are used solely to fund
value-added tax or “VAT” payments owed to taxing authorities and (d) zero
balance disbursement accounts.
 
“Third Amendment Effective Date” shall mean October 26, 2012.
 
5

--------------------------------------------------------------------------------

 
 
 
 

  2.13  Amendment to Schedule 5.4.  Schedule 5.4 to the Note Agreement is hereby
replaced in its entirety with Schedule 5.4 to this Amendment.          2.14 
Amendment to Schedule 10.9.  Schedule 10.9 to the Note Agreement is hereby
replaced in its entirety with Schedule 10.9 to this Amendment.         2.15
Amendment to Schedule 10.10.  Schedule 10.10 to the Note Agreement is hereby
replaced in its entirety with Schedule 10.10 to this Amendment.         2.16 
Amendment to Schedule 10.11.  Schedule 10.11 to the Note Agreement is hereby
replaced in its entirety with Schedule 10.11 to this Amendment.         2.17 
Amendment to Exhibit 1.1.  Exhibit 1.1 of the Note Agreement is amended and
restated in its entirety in the form of Exhibit 1.1 hereto.         2.18
Amendment to Series A Notes.  Each Series A Note is hereby amended effective as
of November 1, 2012 by replacing each reference to “5.39%” in each Series A Note
with “4.89%”.

 
 

  SECTION 3.  REPRESENTATIONS AND WARRANTIES.

 
Each Obligor hereby represents and warrants to the Noteholders as follows:
 
3.1 This Amendment. This Amendment has been duly and validly executed by an
authorized officer of such Obligor and constitutes the legal, valid and binding
obligation of such Obligor enforceable against such Obligor in accordance with
its terms.  The Note Agreement, as amended by this Amendment, remains in full
force and effect and remains the valid and binding obligation of such Obligor
enforceable against such Obligor in accordance with its terms.
 
3.2 Power and Authority.  The execution, delivery and performance by such
Obligor of this Amendment (i) are within such Obligor’s power and authority;
(ii) have been duly authorized by all necessary corporate and shareholder
action; (iii) are not in contravention of any provision of such Obligor’s
certificate of incorporation or bylaws or other organizational documents;
(iv) do not violate any law or regulation, or any order or decree of any
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Obligor or any of its Subsidiaries is a party or by
which such Obligor or any such Subsidiary or any of their respective property is
bound; (vi) do not result in the creation or imposition of any Lien upon any of
the property of such Obligor or any of its Subsidiaries; and (vii) do not
require the consent or approval of any Governmental Authority or any other
person.
 
3.3 No Default or Event of Default.  No Default or Event of Default now exists
under the Note Agreement and, upon the effectiveness of this Amendment, no
Default or Event of Default will be existing and no Default or Event of Default
will occur as a result of the effectiveness of this Amendment.
 
3.4            Restatement of Representations and Warranties.  Upon the
effectiveness of this Amendment, the representations and warranties of such
Obligor contained in the Note Agreement, as amended by this Amendment, and the
other Financing Documents will be true and correct in all material respects on
and as of the date of this Amendment, except for representations and warranties
that were given as of a specific earlier date (which remain true and correct as
of such earlier date) or representations
 
 
 
6

--------------------------------------------------------------------------------

 
 
and warranties which became inaccurate solely as a result of changes permitted
under the Note Agreement.
 
3.5 No Material Adverse Change. No material adverse change has occurred in the
financial condition, operations or prospects of the Company or the Obligors
since December 31, 2009.
 



 

  SECTION 4. CONDITIONS TO EFFECTIVENESS

 
This Amendment shall become effective as of the time on which each of the
following conditions precedent shall have been fulfilled:
 
4.1 This Amendment.  The Noteholders shall have received from each Obligor and
each other Noteholder an original counterpart of this Amendment, in each case,
executed and delivered by a duly authorized officer of such Obligor or such
Noteholder, as the case may be.
 
4.2 Closing Documents. This Amendment and each of the Financing Agreements
described below shall have been duly executed by all parties thereto and
delivered to the holders of the Notes, all of which shall be satisfactory in
form and substance to the Noteholders and the Collateral, the Subsidiary
Guarantees, the Notes and the other Financing Agreements shall be pari passu
with the Obligors’ obligations under the Credit Documents after giving effect to
(and except to the extent set forth in) the Intercreditor Agreement.
 
 

  (a) U.C.C. Financing Statements.   Copies of U.C.C. Financing Statements or
other similar instruments or documents to be filed under the Uniform Commercial
Code of all jurisdictions as may be necessary or, in the opinion of the holders
of the Notes, desirable to perfect the security interests of the Collateral
Agent pursuant to the Collateral Agreements.         (b)
Confirmation of Grant of Security Interest in Intellectual Property.  A
Confirmation of Grant of Security Interest in Intellectual Property executed by
the Company and each Domestic Subsidiary that owns federally registered
intellectual property, in form and substance satisfactory to the holders of the
Notes.
        (c)  Security Agreement. NN Trading Company shall have executed and
delivered to Collateral Agent a Security Agreement, in form and substance
satisfactory to the Noteholders.         (d) Joinder. NN Trading Company shall
have executed and delivered to the holders of the Notes, a joinder to the Note
Purchase Agreement, in form and substance satisfactory to the Noteholders.      
  (e) Omnibus Amendment and Reaffirmation Agreement. Each Obligor and Triumph
shall have delivered an Omnibus Amendment and Reaffirmation Agreement, in form
and substance satisfactory to the Noteholders.         (f) Lien Searches.  With
respect to the property owned or leased by any Obligor, Triumph and any other
property securing the obligations under the Notes, the Company shall have caused
to be delivered to Collateral Agent (i) the results of Uniform Commercial Code
lien searches, satisfactory to each Noteholder, (ii) the results of federal and
state tax

 
 
 
7

--------------------------------------------------------------------------------

 



 

    lien and judicial lien searches, satisfactory to each Noteholder and (iii)
Uniform Commercial Code termination statements reflecting termination of all
U.C.C. Financing Statements previously filed by any Person and not expressly
permitted under Section 10.10 of the Note Agreement.         (g)  Domestic Real
Estate Matters. With respect to each parcel of the Real Property owned by an
Obligor:

 
 

  (1) a title insurance policy (or comparable foreign document) reasonably
acceptable to the Noteholders issued to Collateral Agent by a title company
acceptable to the Noteholders, or endorsements to existing such policies, in
respect of the Mortgages, as amended in form and substance satisfactory to the
Noteholders,         (2) evidence, to the Noteholders’ satisfaction in their
sole discretion, that no portion of such Real Property is located in a Special
Flood Hazard Area or is otherwise classified as Class A or Class BX on the Flood
Maps maintained by the Federal Emergency Management Agency (or, with respect to
any such Real Property located in a Special Flood Hazard Area, evidence of flood
insurance reasonably satisfactory to the Noteholders);         (3) two fully
executed amendments to each of the Mortgages, in form and substance satisfactory
to the holders of the Notes, which Mortgage amendments shall have been filed for
record in the appropriate public records; and         (4) local real estate
counsel legal opinions, to be in form and substance satisfactory to the
Noteholders.

 



 

  (h) Intercreditor Agreement. The Companies shall have delivered the
Intercreditor Agreement, fully executed by each party thereto, in form and
substance satisfactory to the Noteholders.         (i) Officer’s Certificate,
Resolutions, Organizational Documents.  Each Obligor and Triumph shall have
delivered an officer’s certificate certifying the names of the officers of such
Obligor or Triumph, as the case may be, authorized to sign the Financing
Agreements being executed on the date hereof, together with the true signatures
of such officers and certified copies of (i) the resolutions of the board of
directors of such Obligor or Triumph evidencing approval of the execution and
delivery of such Financing Agreements and the execution of other Collateral
Agreements to which such Obligor or Triumph, as the case may be, is a party, and
(ii) the articles of incorporation, operating agreement or equivalent formation
documents, and bylaws or equivalent governing documents (each as amended or
otherwise modified) of such Obligor or Triumph, as the case may be.         (j)
Good Standing and Full Force and Effect Certificates.  A good standing
certificate or full force and effect certificate (or comparable foreign

 



 
 
8

--------------------------------------------------------------------------------

 



 



 

    documentation, if any), as the case may be, for each Obligor and Triumph,
issued within thirty (30) days prior to the date hereof by the Secretary of
State (or comparable foreign entity) in the jurisdictions where such Obligor or
Triumph, as the case may be, is incorporated or formed or qualified as a foreign
entity.         (k) Insurance Certificate.  Evidence of insurance on ACORD 25
and ACORD 28 forms, and otherwise satisfactory to the holders of the Notes, of
adequate real property, personal property and liability insurance of each
Obligor, with Collateral Agent listed as mortgagee, lender’s loss payee and
additional insured, as appropriate.

 





4.3 Replacement Notes.  The Company shall have issued, executed and delivered
replacement Series A Notes in the form of Exhibit 1.1 to the Note Agreement.
 
4.4 Opinions of Counsel.  The Noteholders shall have received opinions in form
and substance satisfactory to the Noteholders, dated the date of this Agreement
from Husch Blackwell LLP, counsel for the U.S. Obligors and Triumph, covering
such matters as the Noteholders may reasonably request.
 
4.5 Credit Documents.  The Company, KeyBank National Association, as
Administrative Agent, and each of the lenders under the Credit Agreement shall
have executed and delivered the Credit Agreement, which shall include an
approval to the amendment of the Note Agreement in the form hereof, the
replacement of the Notes and the other transactions contemplated hereby, and
such related matters as Noteholders shall require.  The Company shall have
delivered to the holders of the Notes certified copies of the Credit Documents,
as amended and restated on the date hereof, and any other long-term debt
instrument to which the Company or any of its Subsidiaries is a party, together
with evidence that all conditions precedent to the Credit Documents have been
satisfied, and such Credit Documents are effective.
 
4.6 Other Fees and Expenses.  The Obligors shall have paid all other reasonable
outstanding costs, expenses and fees of the Noteholders and its advisors,
service providers and legal counsels incurred in connection with the
documentation of this Amendment, in each case, to the extent invoiced.
 
4.7 Other Documents.  Each Noteholder shall have received such other documents,
instruments or other materials as it shall have reasonably requested.
 
 

  SECTION 5. REAFFIRMATIONS AND ACKNOWLEDGMENTS.

 
5.1 Reaffirmation of Guaranty.  Each Guarantor consents to the execution and
delivery by the Company of this Amendment and ratifies and confirms the terms of
its Guaranty of the Obligations of the Company arising under Section 23 of the
Note Agreement in contemplation of, and after giving effect to, this
Amendment.  Each Guarantor acknowledges that, notwithstanding anything to the
contrary contained herein or in any other document evidencing any indebtedness
of the Company to the Noteholders or any other obligation of the Company, or any
actions now or hereafter taken by the Noteholders with respect to any obligation
of the Company, Section 23 of the Note Agreement (i) is and shall continue to be
a primary obligation of the Guarantors, (ii) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under Section 23 of the Note Agreement.
 
9
 

--------------------------------------------------------------------------------

 
5.2 Acknowledgment of Perfection of Security Interest. Each Obligor hereby
acknowledges that, as of the date hereof and after giving effect to this
Amendment, the security interests and liens granted to the Collateral Agent and
the Noteholders under the Note Agreement, the Pledge Agreements and the other
Financing Agreements are in full force and effect, are properly perfected and
are enforceable in accordance with the terms of the Note Agreement and the other
Financing Agreements.
 
5.3 Replacement Notes.  The holders of the existing Series A Notes dated October
26, 2011 agree to return such Series A Notes to the Company for cancellation
contemporaneously with the execution of this Agreement or promptly thereafter.
 
 

  SECTION 6. MISCELLANEOUS

 



6.1 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
 
6.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.
 
6.3 No Novation.  This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Note Agreement or an accord and
satisfaction in regard thereto.
 
6.4 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto and separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof.
 
6.5                 Headings. Section headings used in this Amendment are for
the convenience of reference only and are not a part of this Amendment for any
other purpose.
 
6.6                 Negotiations. Each Obligor acknowledges and agrees that all
of the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Noteholders and reviewed by counsel for such Obligor.
 
6.7 Expenses. The Obligors shall be responsible for all reasonable costs,
expenses and fees of the Noteholders and its advisors, service providers and
legal counsels incurred in connection with the documentation of this Amendment.
 
6.8 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate as, or be deemed or construed to be, a waiver: (i)
of any right, power or remedy of the Noteholders under the Note Agreement (as
amended by this Amendment) or any other Financing Agreement, or (ii) any term,
provision, representation, warranty or covenant contained in the Note Agreement
(as amended by this Amendment) or any other Financing Agreement.  None of the
provisions of this Amendment shall constitute, be deemed to be or construed as,
a waiver of any Default or Event of Default under the Note Agreement (as amended
by this Amendment).
 
6.9                 Reaffirmation.  Each Obligor hereby, after giving effect to
this Amendment, (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under the Note Agreement (as amended by
this Amendment) and each other Financing Agreement to which it is a party
 
 
10

--------------------------------------------------------------------------------

 
 
 (including, without limitation, any Guaranty of Payment) and (ii) ratifies and
reaffirms its grant of security interests and Liens under such documents and
confirms and agrees that such security interests and Liens hereafter secure all
of the Obligations.
 
6.10 Binding Nature.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
 
6.11 Entire Understanding.  This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotia­tions or agreements, whether written or oral, with respect
thereto.
 
6.12 Financing Agreement.  This Amendment is a Financing Agreement.
 
[Signatures Follow on Next Page]
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.
 
 
 

  BORROWER:       NN, Inc.

 
 

  By:  /s/ James H. Dorton  

  Name: James H. Dorton   Title: Vice President – Corporate Development
and  Chief Financial Officer

 
 
                                                     



  GUARANTORS:      
Industrial Molding Corporation, as successor
by merger to Industrial Molding Group, L.P.

 
 

  By:  /s/ James H. Dorton  

  Name: James H. Dorton   Title: Treasurer


 
 

  The Delta Rubber Company

 
 

  By:  /s/ James H. Dorton  

  Name: James H. Dorton   Title: Treasurer


 
 

  Whirlaway Corporation

 
 

  By:  /s/ James H. Dorton  

  Name: James H. Dorton   Title: Treasurer

 
 
 
 

  Triumph LLC

 
 

  By:   /s/ James H. Dorton  

  Name: James H. Dorton   Title: Treasurer

 
 

 


[Signature Page to Amendment No. 3 to Third Amended and Restated Note Purchase
Agreement]
 

--------------------------------------------------------------------------------

 
 
 
 

  NN TRADING COMPANY

 
 

  By:   /s/ James H. Dorton  

  Name: James H. Dorton   Title: President




 
 

[Signature Page to Amendment No. 3 to Third Amended and Restated Note Purchase
Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

     NOTEHOLDERS:       The Prudential Insurance Company of America


 
 
 

  By:   /s/ Billy Greer  

  Name:   Title:


 




 

  Prudential Retirement Insurance and Annuity Company

 
 
By:
Prudential Investment Management, Inc., as investment manager





 

  By:  /s/ Billy Greer     Name:       Title:    

 
 

  American Bankers Life Assurance Company of Florida, Inc.

 
 
By:
Prudential Private Placement Investors, L.P., as Investment Advisor

 
By:
Prudential Private Placement Investors, Inc., as its General Partner

 
 
 

  By:  /s/ Billy Greer     Name:       Title:    

 



[Signature Page to Amendment No. 3 to Third Amended and Restated Note Purchase
Agreement]
 
 

--------------------------------------------------------------------------------

 

 

  Farmers New World Life Insurance Company

 
 
By:
Prudential Private Placement Investors, L.P., as Investment Advisor

 
By:
Prudential Private Placement Investors, Inc., as its General Partner

 
 
 

  By:  /s/ Billy Greer     Name:       Title:    

 
 
 

  Union Security Insurance Company

 
 
By:
Prudential Private Placement Investors, L.P., as Investment Advisor

 
By:
Prudential Private Placement Investors, Inc., as its General Partner

 
 
 

  By:  /s/ Billy Greer     Name:       Title:    

 


 
 
[Signature Page to Amendment No. 3 to Third Amended and Restated Note Purchase
Agreement]

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 1.1
 
[Form of Series A Note]
 
NN, Inc.
 
4.89% Senior Note, Series A due April 26, 2014
 
 

No. [_________] [Date] $[____________] PPN [__]

 
 
 
For Value Received, the undersigned, NN, Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [________________], or registered assigns, the
principal sum of [________________] Dollars on April 26, 2014, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 5.39% per annum from the date hereof to,
but excluding November 1, 2012, if no Event of Default (as defined in the Note
Purchase Agreement referred to below) has occurred and is continuing, payable
semiannually, on the twenty-sixth (26th) day of each April and October in each
year, commencing with the April 26 or October 26 next succeeding the date
hereof, (b) on the unpaid balance thereof at the rate of 4.89% per annum from
and including November 1, 2012 if no Event of Default (as defined in the Note
Purchase Agreement referred to below) has occurred and is continuing, payable
semiannually, on the twenty-sixth (26th) day of each April and October in each
year, commencing with the April 26 or October 26 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (c) on
the unpaid balance hereof at the Default Rate (as defined in the Note Purchase
Agreement referred to below) if an Event of Default has occurred and is
continuing, and to the extent permitted by law on any overdue payment of
interest and any Yield-Maintenance Amount (as defined in the Note Purchase
Agreement referred to below), payable at the Default Rate semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
 
Payments of principal of, interest on and any Yield Maintenance Amount with
respect to this Series A Note (as defined below) are to be made in lawful money
of the United States of America at JPMorgan Chase Bank, National Association in
New York, New York or at such other place as the Company shall have designated
by written notice to the holder of this Series A Note as provided in the Note
Purchase Agreements referred to below.
 
This Series A Note (herein called the “Series A Note”) is one of a series of
senior notes issued pursuant to that certain Third Amended and Restated Note
Purchase and Shelf Agreement, dated as of December 21, 2010, among between the
Company and the respective Purchasers named therein, (as from time to time
amended, the “Note Purchase Agreement”) and is entitled to the benefits
thereof.  Each holder of this Series A Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 21 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6.2 of the Note Purchase Agreement, provided
that such holder may (in reliance upon information provided by the Company,
which shall not be unreasonably withheld) make a representation to the effect
that the purchase by such holder of any Note will not constitute a non-exempt
prohibited transaction under section 406(a) of ERISA.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.
 
This Series A Note is a registered Series A Note and, as provided in the Note
Purchase Agreement, upon surrender of this Series A Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such
 
 
 
 

--------------------------------------------------------------------------------

 
 
 holder’s attorney duly authorized in writing, a new Series A Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Series A Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Series A Note is also
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreements, but not
otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Series A
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Yield Maintenance Amount) and with the effect
provided in the Note Purchase Agreement.
 
This Series A Note is guaranteed pursuant to the Subsidiary Guarantees and is
secured by the Security Agreements, and reference is hereby made to such
Financing Agreements.
 
This Series A Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.
 
 

  NN, Inc.

 
 
 

  By    

  Name:   Title:

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.4
 
 
SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK
 
 
Subsidiary
Percentage Ownership of Stock or Other Equity Interests By NN, Inc. and the
Subsidiaries
Jurisdiction of
Incorporation
     
Industrial Molding Corporation
NN, Inc. owns 100% of the 10,000 issued and outstanding shares.
Tennessee
     
The Delta Rubber Company
NN, Inc. has a 100% ownership interest in the outstanding shares.
Connecticut
     
Whirlaway Corporation
NN, Inc. owns 100% of the 1,000 issued and outstanding shares.
Ohio
     
Triumph LLC
Whirlaway Corporation has a 100% ownership interest, representing a 100%
distribution interest.
Arizona
     
NN Trading Company
NN, Inc. owns 100% of the 100 issued and outstanding shares.
Tennessee
     
NN International B.V.
NN, Inc. has a 100% ownership interest, representing a 100% distribution
interest.
Netherlands
     
NN Europe S.p.A. (f/k/a Euroball S.p.A.)
NN International B.V. owns 100% of the 688,000 issued and outstanding shares.
Italy
     
NN Slovakia
NN Europe S.p.A. has a 100% ownership interest, representing a 100% distribution
interest.
Slovakia
     
NN Euroball Ireland Limited
NN Europe S.p.A. owns 100% of the 8,877,299 issued and outstanding shares.
Ireland
     
NN Netherlands B.V.
NN Europe S.p.A. has a 100% ownership interest, representing a 100% distribution
interest.
Netherlands
     
Kugelfertigung Eltmann GmbH
NN Netherlands B.V. has a 100% ownership interest, representing a 100%
distribution interest.
Germany
     
NN Holdings B.V.
NN International B.V. has a 100% ownership interest, representing a 100%
distribution interest.
Netherlands
     
NN Precision Bearing Products Co. LTD
NN Holdings B.V. has a 100% ownership interest, representing a 100% distribution
interest.
China





 
 

--------------------------------------------------------------------------------

 
Affiliates of NN, Inc. and Its Subsidiaries
None.
 
NN, Inc.’s Directors and Senior Management
 
Directors
 
Roderick R. Baty, Michael E. Werner, David L. Pugh, G. Ronald Morris, Steven T.
Warshaw, Robert E. Brunner and Richard G. Fanelli
 
Executive Officers of the Company
 
Roderick R. Baty
President – Chairman of the Board and Chief Executive Officer

 
Frank T. Gentry, III
Senior Vice President – Managing Director, Metal Bearing Components

 
James H. Dorton
Senior Vice President - Corporate Development and Chief Financial Officer,
General Manager Plastic and Rubber Components

 
Thomas C. Burwell
Vice President – Chief Accounting Officer and Corporate Controller

 
William C. Kelly, Jr.
Vice President - Chief Administrative Officer, Secretary, and Treasurer

 
Jeffrey H. Hodge
Vice President – General Manager, U.S. Ball and Roller and NN Asia Divisiosn

 
James R. Widders
Vice President – General Manager, Precision Metal Components Division

 
Liens on Stock or Other Equity Interests of Subsidiaries
 
Name of Issuing Corporation
Number of Shares / Percentage of Membership Interest
Certificate Number
Pledgor
Industrial Molding Corporation
 
10,000
1
NN, Inc.
Whirlaway Corporation
 
966
51
NN, Inc.
The Delta Rubber Company
 
46,993
2
NN, Inc.
NN Trading Company
100
1
NN, Inc.
Triumph LLC
100%
N/A
Whirlaway Corporation
NN International B.V.
117 (65% of outstanding Stock)
1-117
NN, Inc.



 
 
 

--------------------------------------------------------------------------------

 
Agreements Restricting Subsidiary Distributions
 
1.    Section 5.15 of Credit Agreement limits Restricted Payments, which may
include some dividends from Subsidiaries to the extent not made to NN, Inc. or
another Subsidiary.
 
2.    NN Euroball Ireland Limited’s ability to pay dividends is limited by that
certain Agreement, dated as of October 10, 1997, with the Industrial Development
Agency (Ireland).
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 10.9
 
 
EXISTING DEBT
 

1.  Indebtedness outstanding under the Credit Agreement.  Outstanding principal
amount as of June 30, 2012 was approximately $50,136,000.     2.   NN, Inc.
Elective Deferred Compensation Plan, dated February 26, 1999, amended as of
November 20, 2010.

 

3.  Building Capital Leases dated June 1, 2004 and October 1, 2011, pertaining
to the lease of land and building (approximately 185,000 square feet) in the
Kunshan Economic and Technology Development Zone, Jiangsu, The People’s Republic
of China.  The present value of minimum lease payment is $4,072,000.

 


 
 

--------------------------------------------------------------------------------

 
 


 
 
SCHEDULE 10.10
 
 
EXISTING LIENS
 
 
NN, Inc. and Domestic Subsidiaries
 
ENTITY
JURISDICTION
TYPE OF SEARCH
FILE NO. & DATE
SECURED
PARTY
COLLATERAL
Whirlaway Corporation
Ohio Secretary of State
UCC
AP0207177
Filed 1/11/00
 
Amendment filed 8/13/04
 
Continuations filed 8/13/04 and 11/18/09
 
General Electric Capital Corporation
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00057883673
Filed 12/16/02
 
Continuation filed 8/27/07
General Electric Capital Corporation
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00083762841
Filed 11/22/04
 
Continuation filed 10/01/09
The Huntington National Bank
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00094391403
Filed 10/17/05
 
Assignment filed 2/10/06
 
Continuation filed 9/7/10
Maxus Leasing Group, Inc.
 
General Electric Capital Corporation
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00096263515
Filed 12/5/05
 
Continuation filed 11/22/10
Bank of the West
Specific equipment

 
 
 
 

--------------------------------------------------------------------------------

 
 
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00102849596
Filed 6/2/06
 
Continuation filed 5/25/11
The Huntington National Bank
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00103017352
Filed 6/7/06
 
Continuation filed 5/6/11
NMHG Financial Services, Inc.
Equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00127239481
Filed 6/4/08
MT Business Technologies, Inc.
Equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00137982115
Filed 10/23/09
Mitsubishi Heavy Industries America, Inc.
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00139685248
Filed 1/14/10
 
Assignment filed 1/22/10
MTC Equipment Finance Ltd.
 
Bank of the West, Trinity Division
Leased equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00139965818
Filed 1/28/10
General Electric Capital Corporation
Leased equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00139965929
Filed 1/28/10
General Electric Capital Corporation
Leased equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00148993595
Filed 3/28/11
The Motch & Eichele Company, LLC
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00149956932
Filed 5/4/11
The Motch & Eichele Company, LLC
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00160129984
Filed 7/26/12
MT Business Technologies, Inc.
Leased Equipment

 
 
 
 

--------------------------------------------------------------------------------

 
 
Industrial Molding Corporation
Tennessee Secretary of State
UCC
309-056426 filed 10/13/09
CommScope, Inc. of North Carolina
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2121507 2 filed 5/15/02
 
Consignment filing
 
Continuations filed 5/14/07 and 5/15/2012
Applied Industrial Technologies-Dixie, Inc.
Equipment
NN, Inc.
Delaware Secretary of State
UCC
4333200 6 filed 11/29/04
 
Consignment filing
 
Continuation filed 11/25/09
Applied Industrial Technologies-Dixie, Inc.
Equipment
NN, Inc.
Delaware Secretary of State
UCC
2008 1194933 filed 4/4/08
Crown Credit Company
Specific equipment
(crown lift truck)
NN, Inc.
Delaware Secretary of State
UCC
2008 2988945 filed 9/4/08
Citicorp Leasing, Inc.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2008 3296165 filed 9/29/08
Citicorp Leasing, Inc.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2008 3317656 filed 10/01/08
Citicorp Leasing, Inc.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2009 0699436 filed 3/5/09
Crown Credit Company
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2009 0762200 filed 3/11/09
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2009 1416012 filed 5/5/09
Daido Steel (America), Inc.
Steel products, wire rod
NN, Inc.
Delaware Secretary of State
UCC
2009 1490595 filed 5/12/09
Daido Steel (America), Inc.
Steel products, wire rod
NN, Inc.
Delaware Secretary of State
UCC
2009 1682597 filed 5/28/09
Leaf Funding, Inc.
Specific leased equipment
NN, Inc. Delaware Secretary of State UCC 2011 1214934
Filed 4/1/11
Wells Fargo Bank, N.A. Specific equipment

 
 
 
 

--------------------------------------------------------------------------------

 
 

         
 
NN, Inc.
Delaware Secretary of State
UCC
2011 1469215
Filed 4/19/11
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2011 2304841
Filed 6/16/11
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2011 4296227
Filed 11/8/11
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2011 4741156
Filed 12/12/11
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2012 2887646
Filed 7/26/12
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Tennessee Secretary of State
UCC
204-039486 filed 9/3/04
 
Amendment filed 3/12/09
 
Continuation filed 3/13/09
Greater Bay Bank N.A.
 
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Tennessee Secretary of State
UCC
108-028666 filed 8/28/08
The Bailey Company, Inc.
Specific equipment
NN, Inc.
Tennessee Secretary of State
UCC
108-08667 filed 8/28/08
The Bailey Company, Inc.
Specific equipment
NN, Inc.
Tennessee Secretary of State
UCC
108-035284 filed 12/31/08
The Bailey Company, Inc.
Specific equipment
The Delta Rubber Company
Connecticut Secretary of State
UCC
0002733293 filed 1/22/10
Toyota Motor Credit Corporation
Specific equipment
The Delta Rubber Company
Connecticut Secretary of State
UCC
0002737477 filed 2/22/10
Toyota Motor Credit Corporation
Specific equipment
The Delta Rubber Company
Connecticut Secretary of State
UCC
0002844809
filed 11/10/11
Toyota Motor Credit Corporation
Specific equipment
Triumph LLC
Arizona Secretary of State
UCC
20081543864-3
Filed 6/16/08
NMHG Financial Services, Inc.
Leased equipment
Triumph LLC
Arizona Secretary of State
UCC
20101605061-9
Filed 1/27/10
Stanadyne Corporation
Specific equipment

 
 
 
 

--------------------------------------------------------------------------------

 
Foreign Subsidiaries
 
 
None.
 


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 10.11
 
 
FOREIGN SUBSIDIARY LOANS AND INVESTMENTS
 
 
1. NN, Inc. has a 100% interest in NN International B.V., a Dutch company.
 
 
2. NN International B.V. in turn owns the following interests:
 
 
(a) 100% of NN Europe SpA., an Italian company; and
 
 
(b) 100% of NN Holdings B.V., a Dutch company.
 
 
3. NN Europe SpA in turn owns the following interest:
 
 
(a) 100% of NN Slovakia, s.r.o., a Slovakian company;
 
 
(b) 100% of NN Netherlands B.V., a Dutch company; and
 
 
(c) 100% NN Euroball Ireland LTD, an Irish company.
 
 
4. NN Holdings B.V. owns 100% of NN Precision Bearing Products Co. LTD, a
Chinese company.
 
 
5. NN Netherlands B.V. owns 100% of Kugelfertigung Eltmann GmbH, a German
company.
 
 
6. Loans from NN Europe SpA to NN International B.V. in the approximate amount
of €4,350,000.*
 
 
7. Loans from NN Euroball Ireland LTD to NN International B.V. in the
approximate amount of €3,907,726.*
 
 
8. Loans from NN International B.V. to NN Netherlands B.V. in the approximate
amount of €8,900,000.*
 
 
9. Loans from NN International B.V. to NN Holding B.V. in the approximate amount
of €2,150,000.*
 
 
10. Loans from NN Europe SpA to NN, Inc. in the approximate amount of
$2,697,454.*
 
 
11. Loans from NN Netherlands B.V to NN, Inc. in the approximate amount of
$11,607,408.*
 
 
12. Loans from NN Euroball Ireland LTD to NN, Inc. in the approximate amount of
$3,552,225.*
 
 
*Principal amount outstanding as of September 30, 2012.  Bears interest at a
variable, market rate.
 